Case: 14-11250      Document: 00513179964         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 14-11250                           September 3, 2015
                                                                                Lyle W. Cayce
MICHAEL L. MALONE,                                                                   Clerk


              Plaintiff - Appellee

v.

ADRIAN W. TIDWELL, F.W.P.D. Officer, K-9 Officer; OFFICER JUSTIN L.
STROUD, F.W.P.D, West Field Operations; OFFICER JOHN T. DAVIS,
F.W.P.D., West Field Operations; JAMES S. FIELDS, F.W.P.D., West Field
Operations; OFFICER JASON L. GIPSON; NATHAN S. LEHMAN, ID# 3727,

              Defendants - Appellants




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:09-CV-634


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.